     Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 1 of 14



 1   Stephen D. Hibbard (State Bar No. 177865)       Edward H. Takashima (State Bar No. 270945)
     sdhibbard@jonesday.com                          etakashima@bsfllp.com
 2   Matthew J. Silveira (State Bar No. 264250)      BOIES SCHILLER FLEXNER LLP
     msilveira@jonesday.com                          725 S. Figueroa Street
 3   Dennis F. Murphy, Jr. (State Bar No. 301008)    31st Floor
     dennismurphy@jonesday.com                       Los Angeles, CA 90017
 4   James M. Gross (Admitted Pro Hac Vice)          Telephone: +1.213.629.9040
     jgross@jonesday.com                             Facsimile: +1.213.629.9022
 5   JONES DAY
     555 California Street, 26th Floor               Attorneys for Defendant
 6   San Francisco, CA 94104                         BEN DELO
     Telephone: +1.415.626.3939
 7   Facsimile: +1.415.875.5700                      Douglas K. Yatter (State Bar No. 236089)
                                                     douglas.yatter@lw.com
 8   Attorneys for Defendants                        LATHAM & WATKINS, LLP
     HDR GLOBAL TRADING LIMITED and ABS              1271 Avenue of the Americas
 9   GLOBAL TRADING LIMITED                          New York, NY 10020
                                                     Telephone: +1.212.906.1200
10   Peter I. Altman (State Bar No. 285292)          Facsimile: +1.212.751.4864
     paltman@akingump.com
11   Marshall L. Baker (State Bar No. 300987)        Matthew Rawlinson (State Bar No. 231890)
     mbaker@akingump.com                             matt.rawlinson@lw.com
12   Jessica H. Ro (State Bar No. 329737)            LATHAM & WATKINS, LLP
     jro@akingump.com                                140 Scott Drive
13   AKIN GUMP STRAUSS HAUER & FELD LLP              Menlo Park, CA 94025
     1999 Avenue of the Stars, Suite 600             Telephone: +1.650.328.4600
14   Los Angeles, CA 90067-6022                      Facsimile: +1.650.463.2600
     Telephone: +1.310.229.1000
15   Facsimile: +1.310.229.1001                      Attorneys for Defendant
                                                     SAMUEL REED
16   Attorneys for Defendant
     ARTHUR HAYES
17
                                 UNITED STATES DISTRICT COURT
18                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
19

20   BMA LLC, Yaroslav Kolchin, Vitaly              Case No. 3:20-cv-03345-WHO
     Dubinin, Dmitry Dolgov, and Păun Gabriel-
21   Razvan,                                        (Consolidated Case Nos. 3:20-cv-07140-
                                                    WHO and 3:20-cv-08034-WHO)
22                    Plaintiffs,
           v.                                       HIBBARD DECLARATION IN
23                                                  SUPPORT OF DEFENDANTS’
     HDR Global Trading Limited (A.K.A.             ADMINISTRATIVE MOTION TO
24   BitMEX), ABS Global Trading Limited,           CONFIRM JUNE 1, 2021
     Arthur Hayes, Ben Delo, and Samuel Reed,       SCHEDULING ORDER OR, IN THE
25                                                  ALTERNATIVE, TO RESET
                      Defendants.                   BRIEFING SCHEDULE ON MOTION
26                                                  TO DISMISS PLAINTIFFS’ SECOND
                                                    AMENDED CONSOLIDATED
27                                                  COMPLAINT
28

                                                          DECL. ISO ADMIN. MOT. RE SCHEDULE
                                                                            3:20-cv-03345-WHO
     Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 2 of 14



 1          I, Stephen D. Hibbard, declare as follows:
 2          1.      I am an attorney with the law firm of Jones Day, attorneys of record for
 3   Defendants HDR Global Trading Limited (“HDR”) and ABS Global Trading Limited (“ABS”). I
 4   am licensed to practice law in the State of California. I make this declaration in support of
 5   Defendants’ Administrative Motion to Confirm June 1, 2021 Scheduling Order or, in the
 6   Alternative, to Reset Briefing Schedule on Motion to Dismiss Plaintiffs’ Second Amended
 7   Consolidated Complaint. I have personal knowledge of the facts set forth in this declaration and,
 8   if called upon as a witness, I could and would testify to such facts under oath.
 9          2.      Attached as Exhibit A is a true and correct copy of a July 13, 2021 email I sent to
10   Plaintiffs’ counsel Pavel Pogodin, including Mr. Pogodin’s response and subsequent
11   correspondence (attachments omitted).
12          3.      On July 14, 2021, I emailed Mr. Pogodin to inform him of Defendants’ intent to
13   file this Administrative Motion to confirm the Court’s June 1 scheduling order remains in effect
14   or, in the alternative, ordering the briefing schedule originally submitted by the parties in the May
15   28, 2021 stipulation (ECF No. 151). Attached as Exhibit B is true and correct copy of that email,
16   including Mr. Pogodin’s response stating that Plaintiffs will oppose the motion.
17

18          I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct. Executed this 14th day of July, 2021 in Tiburon, California.
20

21
                                                                   /s/ Stephen D. Hibbard
22                                                                   Stephen D. Hibbard
23

24

25

26

27

28

                                                                 DECL. ISO ADMIN. MOT. RE SCHEDULE
                                                                                   3:20-cv-03345-WHO
Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 3 of 14




                  EXHIBIT A
                                                                                                Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 4 of 14


Calla, Diana L.

From:                                                                                                                   Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io>
Sent:                                                                                                                   Wednesday, July 14, 2021 9:04 AM
To:                                                                                                                     Hibbard, Stephen D.
Cc:                                                                                                                     Altman (External), Peter; Ro (External), Jessica; Baker, Marshall;
                                                                                                                        Morgan.Whitworth@lw.com; Yatter (External), Doug; MATT.RAWLINSON@LW.com;
                                                                                                                        Iris.Xie@lw.com; hlevy@foleyhoag.com; etakashima@bsfllp.com; Silveira, Matthew J.;
                                                                                                                        Murphy, Jr., Dennis F.; Calla, Diana L.; Gross, James M.
Subject:                                                                                                                Re: Meet and Confer: BMA - deadline for Opposition to Motion to Dismiss
Attachments:                                                                                                            CANONS OF CONSTRUCTION (1).pdf; Orrick_Order_July_6_2021.pdf; Orrick_Order_July_
                                                                                                                        12_2021.pdf



** External mail **

Counsel,

Judge Orrick reiterated the same July 21, 2021 deadline also in the second Court Order dated July 12, 2021, see
attached. Thus, Judge Orrick stated the same July 21, 2021 in not one, but two separate and duly executed
Court Orders, both of which are attached to this email. Judge Orrick is clearly a very smart and very thorough
Judge who does not make many mistakes, especially unwarranted mistakes like you are recklessly attributing to
him, callously impinging upon Judge Orrick's great intelligence and his great wisdom as a United States
Judge. Thus, Judge Orrick's action with respect to the July 21, 2021 date was clearly intentional, as evidenced
by not one, but two separate Court Orders specifically mentioning this date. The attached CANONS OF
CONSTRUCTION clearly support our reading of Judge's two Orders and reject yours.

Moreover, Plaintiffs already relied on Judge Orrick's actions stated above and cannot simply roll back the
Opposition drafting schedule. Yet furthermore, my statement that my schedule is "wide open" for a single
30min call does not mean that I can finish 2 major briefs in less than 72 hours. We are continuing to be
willing to stipulate to an additional time for your Reply. Thus, you will not be prejudiced in any way at
all. All your emails have no other purpose but to annoy and they demonstrate that you have no courtesy. Get a
life.

Best Regards,
          The link ed image cannot be display ed. The file may hav e been mov ed,
          ren amed, or deleted. Verify that the link points to the correct file and location.

                                                                                                Pavel Pogodin, Ph.D., Esq.
                                                                                                Attorney at Law*
                                                                                                CONSENSUS LAW
                                                                                                CryptoCurrency Attorneys
                                                                                                t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                                e: pp@consensuslaw.io
                                                                                                i: www.consensuslaw.io
                                                                                                o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                                                                                                * Admitted in California


CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the intended recipient. If you have
received this transmission in error, please immediately notify the sender and delete it from your system.

IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax advice contained in this
communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter addressed in this communication (or in any attachment).




On Wed, Jul 14, 2021 at 11:47 AM Hibbard, Stephen D. <sdhibbard@jonesday.com> wrote:

                                                                                                                                                            1
             Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 5 of 14

Pavel –



There is nothing for the parties to meet and confer about. You have Defendants’ position. It is Plaintiffs’
obligation to immediately seek administrative relief if you contend Plaintiffs’ deadline is anything other than
the July 16 deadline expressly ordered by the Court on May 28.



Moreover, our exchanges of emails yesterday afternoon satisfy the Local Rules’ requirement to meet and
confer. And in light of your multiple, recent emails stating your “schedule is widely open,” your suggestion to
“meet and confer” on the afternoon of the day the Court ordered Plaintiffs to file their opposition papers hardly
seems in good faith. Finally, I again note that Defendants will seek appropriate relief if Plaintiffs persist in
maintaining they will not comply with the Court’s order and/or fail to timely file their opposition to
Defendants’ motion to dismiss.



Stephen D. Hibbard
Partner
JONES DAY® - One Firm Worldwide℠
555 California Street, 26th Floor
San Francisco, CA 94104
Office +1.415.875.5809




From: Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io>
Sent: Tuesday, July 13, 2021 8:14 PM
To: Hibbard, Stephen D. <sdhibbard@jonesday.com>
Cc: Altman (External), Peter <paltman@akingump.com>; Ro (External), Jessica <jro@akingump.com>; Baker, Marshall
<mbaker@akingump.com>; Morgan.Whitworth@lw.com; Yatter (External), Doug <douglas.yatter@lw.com>;
MATT.RAWLINSON@LW.com; Iris.Xie@lw.com; hlevy@foleyhoag.com; etakashima@bsfllp.com; Silveira, Matthew J.
<msilveira@JonesDay.com>; Murphy, Jr., Dennis F. <dennismurphy@jonesday.com>; Calla, Diana L.
<dcalla@jonesday.com>; Gross, James M. <jgross@jonesday.com>
Subject: Re: Meet and Confer: BMA ‐ deadline for Opposition to Motion to Dismiss




** External mail **



Counsel,



Plaintiffs hereby request meet and confer call on the deadline for Plaintiffs' opposition to Defendant's Motion
to Dismiss. I'm available on the afternoon of July 16, 2021.


                                                       2
                                                                                                                 Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 6 of 14



Best Regards,

          The link ed image cannot be display ed. The file may hav e been mov ed,
          renamed, or deleted. Verify that the link points to the correct file and location.

                                                                                                                  Pavel Pogodin, Ph.D., Esq.
                                                                                                                  Attorney at Law*
                                                                                                                  CONSENSUS LAW
                                                                                                                  CryptoCurrency Attorneys


                                                                                                                  t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                                                  e: pp@consensuslaw.io
                                                                                                                  i: www.consensuslaw.io
                                                                                                                  o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                                                                                                                  * Admitted in California




CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the intended recipient. If you have
received this transmission in error, please immediately notify the sender and delete it from your system.



IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax advice contained in this
communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter addressed in this communication (or in any attachment).




On Tue, Jul 13, 2021 at 11:12 PM Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io> wrote:

 Counsel,



 Plaintiffs hereby request meet and confer call on the deadline for Plaintiffs' opposition to Defendant's Motion
 to Dismiss. I'm available on the afternoon of July 16, 20121.




 Best Regards,

                            The link ed image cannot be display ed. The file may hav e been mov ed,
                            renamed, or deleted. Verify that the link points to the correct file and location.

                                                                                                                   Pavel Pogodin, Ph.D., Esq.
                                                                                                                   Attorney at Law*
                                                                                                                   CONSENSUS LAW
                                                                                                                   CryptoCurrency Attorneys


                                                                                                                   t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                                                   e: pp@consensuslaw.io
                                                                                                                   i: www.consensuslaw.io
                                                                                                                   o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                                                                                                                   * Admitted in California




 CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the intended recipient. If you have
 received this transmission in error, please immediately notify the sender and delete it from your system.



 IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax advice contained in this
 communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
 promoting, marketing or recommending to another party any transaction or matter addressed in this communication (or in any attachment).

                                                                                                                                                                          3
           Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 7 of 14




On Tue, Jul 13, 2021 at 8:27 PM Pavel Pogodin <pp@consensuslaw.io> wrote:

Noted. Have a nice day.

Sent from my iPhone



       On Jul 13, 2021, at 8:25 PM, Hibbard, Stephen D. <sdhibbard@jonesday.com> wrote:



       Pavel –



       Plaintiffs’ deadline is July 16. That is the only date ordered by the court for Plaintiffs’ opposition. If
       Plaintiffs’ want more time, the burden is on Plaintiffs to seek administrative relief now, and not
       simply to help themselves to an unauthorized extension that prejudices Defendants and likely
       impacts the Court’s schedule.



       Stephen D. Hibbard
       Partner
       JONES DAY® - One Firm Worldwide℠
       555 California Street, 26th Floor
       San Francisco, CA 94104
       Office +1.415.875.5809




       From: Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io>
       Sent: Tuesday, July 13, 2021 5:16 PM
       To: Hibbard, Stephen D. <sdhibbard@jonesday.com>
       Cc: Altman (External), Peter <paltman@akingump.com>; Ro (External), Jessica <jro@akingump.com>;
       Baker, Marshall <mbaker@akingump.com>; Morgan.Whitworth@lw.com; Yatter (External), Doug
       <douglas.yatter@lw.com>; MATT.RAWLINSON@LW.com; Iris.Xie@lw.com; hlevy@foleyhoag.com;
       etakashima@bsfllp.com; Silveira, Matthew J. <msilveira@JonesDay.com>; Murphy, Jr., Dennis F.
       <dennismurphy@jonesday.com>; Calla, Diana L. <dcalla@jonesday.com>; Gross, James M.
       <jgross@jonesday.com>
       Subject: Re: BMA ‐ Opposition to Motion to Dismiss




        ** External mail **


                                                           4
     Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 8 of 14

Counsel,



Judge's July 6 order clearly states: "Specifically, plaintiffs’ opposition to the pending motion
to dismiss is due by July 21, 2021, which may be no longer than thirty-five (35) pages." This
was the date you stipulated to originally. Thus, you are not prejudiced in any way by the date
that you previously voluntarily stipulated to. On the other hand, I have already relied on the
July 21 date and paced myself accordingly and my clients will be severely prejudiced if it is
changed. I already have opposition to the demurrer due on July 16. Moreover, it is axiomatic
that more recent Court orders supercede the prior orders. Therefore, we will file the
opposition by July 21, as ordered by the Judge's most recent order. We are willing to stipulate
to an additional time for your reply.



Best Regards,

          The link ed image cannot be display ed. The file may hav e been mov ed,
          renamed, or deleted. Verify that the link points to the correct file and location.

                                                                                               Pavel Pogodin, Ph.D., Esq.
                                                                                               Attorney at Law*
                                                                                               CONSENSUS LAW
                                                                                               CryptoCurrency Attorneys


                                                                                               t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                               e: pp@consensuslaw.io
                                                                                               i: www.consensuslaw.io
                                                                                               o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                                                                                               * Admitted in California




CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the
intended recipient. If you have received this transmission in error, please immediately notify the sender and delete it from your system.



IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax
advice contained in this communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter addressed in this
communication (or in any attachment).




On Tue, Jul 13, 2021 at 8:05 PM Hibbard, Stephen D. <sdhibbard@jonesday.com> wrote:

 Pavel –



 Page 7 of Judge Orrick’s scheduling Order of May 28 could not be more clear – Plaintiffs’ opposition
 is due on July 16.



 We are not going to stipulate to extending further your time to file an opposition brief to July 21, a
 date the Court previously rejected when it was first proposed by the parties. Passing comments by

                                                                                                                                         5
  Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 9 of 14

Judge Orrick in his orders denying other relief you sought are dicta and create no reasonable basis
for your assertion that he re‐set the case schedule. Judge Orrick did not order a different, later date
for your opposition in those orders because that would have impacted Defendants’ reply and the
hearing date.



This is only Tuesday and you have plenty of time to comply with the July 16 deadline the Court set
for Plaintiffs’ opposition.



Stephen D. Hibbard
Partner
JONES DAY® - One Firm Worldwide℠
555 California Street, 26th Floor
San Francisco, CA 94104
Office +1.415.875.5809




From: Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io>
Sent: Tuesday, July 13, 2021 4:37 PM
To: Hibbard, Stephen D. <sdhibbard@jonesday.com>
Cc: Altman (External), Peter <paltman@akingump.com>; Ro (External), Jessica
<jro@akingump.com>; Baker, Marshall <mbaker@akingump.com>; Morgan.Whitworth@lw.com;
Yatter (External), Doug <douglas.yatter@lw.com>; MATT.RAWLINSON@LW.com; Iris.Xie@lw.com;
hlevy@foleyhoag.com; etakashima@bsfllp.com; Silveira, Matthew J. <msilveira@JonesDay.com>;
Murphy, Jr., Dennis F. <dennismurphy@jonesday.com>; Calla, Diana L. <dcalla@jonesday.com>;
Gross, James M. <jgross@jonesday.com>
Subject: Re: BMA ‐ Opposition to Motion to Dismiss




** External mail **



I will have to file a motion for clarification or to extend the deadline, as I relied on the July
21 date stated by the court in the July 6 order.




Best Regards,

       The link ed image cannot be display ed. The file may hav e been mov ed,
       renamed, or deleted. Verify that the link points to the correct file and location.

                                                                                            Pavel Pogodin, Ph.D., Esq.
                                                                                            Attorney at Law*
                                                                                            CONSENSUS LAW
                                                                                            CryptoCurrency Attorneys


                                                                                            t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                            e: pp@consensuslaw.io
                                                                                            i: www.consensuslaw.io

                                                                                                                                        6
    Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 10 of 14
                       o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                       * Admitted in California




 CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the
 intended recipient. If you have received this transmission in error, please immediately notify the sender and delete it from your system.



 IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax
 advice contained in this communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i)
 avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter
 addressed in this communication (or in any attachment).




 On Tue, Jul 13, 2021 at 7:29 PM Hibbard, Stephen D. <sdhibbard@jonesday.com> wrote:

  Pavel –



  As a courtesy reminder and per the attached Order, plaintiffs’ opposition to defendants’
  motion to dismiss in BMA is due this Friday, July 16 (and not July 21, which is a date the
  parties had proposed in their stipulation, but which Judge Orrick rejected). Although the
  Court may have confused the ordered July 16 deadline with the parties’ requested July 21
  deadline in comments in its July 6 Order denying plaintiffs’ motion to lift the discovery
  stay, plaintiffs’ deadline remains July 16. We trust you will comply with the Court’s order
  and file your opposition on July 16.



  Stephen D. Hibbard
  Partner
  JONES DAY® - One Firm Worldwide℠
  555 California Street, 26th Floor
  San Francisco, CA 94104
  Office +1.415.875.5809

  ***This e-mail (including any attachments) may contain information that is private,
  confidential, or protected by attorney-client or other privilege. If you received this e-mail in
  error, please delete it from your system without copying it and notify sender by reply e-
  mail, so that our records can be corrected.***

 ***This e-mail (including any attachments) may contain information that is private,
 confidential, or protected by attorney-client or other privilege. If you received this e-mail in
 error, please delete it from your system without copying it and notify sender by reply e-mail,
 so that our records can be corrected.***

***This e-mail (including any attachments) may contain information that is private,
confidential, or protected by attorney-client or other privilege. If you received this e-mail in
error, please delete it from your system without copying it and notify sender by reply e-mail,
so that our records can be corrected.***

                                                                     7
            Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 11 of 14

***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                      8
Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 12 of 14




                  EXHIBIT B
                                                                                                                   Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 13 of 14


Calla, Diana L.

From:                                                                                                                                      Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io>
Sent:                                                                                                                                      Wednesday, July 14, 2021 1:35 PM
To:                                                                                                                                        Hibbard, Stephen D.
Cc:                                                                                                                                        Altman (External), Peter; Ro (External), Jessica; Baker, Marshall; Yatter (External), Doug;
                                                                                                                                           MATT.RAWLINSON@LW.com; Iris.Xie@lw.com; hlevy@foleyhoag.com;
                                                                                                                                           etakashima@bsfllp.com; Silveira, Matthew J.; Calla, Diana L.; Murphy, Jr., Dennis F.
Subject:                                                                                                                                   Re: BMA -- Administrative Motion



** External mail **

Counsel,

In view of your clear and unmistakable harassment just before the important deadline I will be requesting a 2
week extension on the opposition brief.

Best Regards,
          The link ed image cannot be display ed. The file may hav e been mov ed,
          ren amed, or deleted. Verify that the link points to the correct file and location.

                                                                                                                   Pavel Pogodin, Ph.D., Esq.
                                                                                                                   Attorney at Law*
                                                                                                                   CONSENSUS LAW
                                                                                                                   CryptoCurrency Attorneys
                                                                                                                   t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                                                   e: pp@consensuslaw.io
                                                                                                                   i: www.consensuslaw.io
                                                                                                                   o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                                                                                                                   * Admitted in California


CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the intended recipient. If you have
received this transmission in error, please immediately notify the sender and delete it from your system.

IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax advice contained in this
communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter addressed in this communication (or in any attachment).




On Wed, Jul 14, 2021 at 4:08 PM Pavel Pogodin, Ph.D., Esq. <pp@consensuslaw.io> wrote:
 Counsel,

 I will oppose the motion and will ask the court to continue the hearing of August 25, 2021.


 Best Regards,
                             The link ed image cannot be display ed. The file may hav e been mov ed,
                             ren amed, or deleted. Verify that the link points to the correct file and location.

                                                                                                                    Pavel Pogodin, Ph.D., Esq.
                                                                                                                    Attorney at Law*
                                                                                                                    CONSENSUS LAW
                                                                                                                    CryptoCurrency Attorneys
                                                                                                                    t: +1 (650) 469-3750 f: +1 (650) 472-8961
                                                                                                                    e: pp@consensuslaw.io
                                                                                                                    i: www.consensuslaw.io
                                                                                                                    o: 5245 Avenida Isla Verde, Suite 302, Carolina, PR 00979
                                                                                                                    * Admitted in California


 CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential, may be privileged and should be read or retained only by the intended recipient. If you have
 received this transmission in error, please immediately notify the sender and delete it from your system.

 IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the Internal Revenue Service, we inform you that any U.S. tax advice contained in this
 communication (or in any attachment) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
 promoting, marketing or recommending to another party any transaction or matter addressed in this communication (or in any attachment).

                                                                                                                                                                               1
            Case 3:20-cv-03345-WHO Document 164-1 Filed 07/14/21 Page 14 of 14



On Wed, Jul 14, 2021 at 2:52 PM Hibbard, Stephen D. <sdhibbard@jonesday.com> wrote:

Pavel –



Since you maintain that Plaintiffs need not comply with Judge Orrick’s June 1 scheduling order (modifying
the parties’ May 28 stipulation) requiring Plaintiffs to file their Opposition on July 16 and further maintain
that Plaintiffs have no need to seek relief from the Court, this is to notify you that Defendants will file their
own Administrative Motion today to confirm that the June 1 scheduling order remains in effect or, in the
alternative, ordering the briefing schedule originally submitted by the parties in the May 28 stipulation.



Stephen D. Hibbard
Partner
JONES DAY® - One Firm Worldwide℠
555 California Street, 26th Floor
San Francisco, CA 94104
Office +1.415.875.5809




***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                        2
